UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52618 SOUTHERN TRUST SECURITIES HOLDING CORP. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of Incorporation or organization) (I.R.S Employer Identification No.) 145 Almeria Ave., Coral Gables, Florida (Address of principal executive offices) (Zip Code) (305) 446-4800 (Registrant’s telephone area, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation ST (232.405 of this chapter) during the preceding 12 months or for such shorter period that the registrant was required to submit and post such files).Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: The registrant had 19,177,826 shares of common stock issued and outstanding on October 22, 2012. Introductory Note:The Registrant qualifies as a “smaller reporting company” and has elected to comply with the requirements applicable to smaller reporting companies set forth in Regulation S-K and Form 10-Q. INDEX Page PART I Item 1. Consolidated Interim Financial Statements 3 Consolidated Statements of Financial Condition as of September 30, 2012 and December 31, 2011 3 Consolidated Statements of Operations and Comprehensive Income (Loss) for the three and nine months ended September 30, 2012 and 2011 4 . Consolidated Statements of Changes in Stockholders’ Equity 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 6 Notes to Consolidated Interim Financial Statements 7 Item 2. Management’s Discussion and Analysis. 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures. 42 PART II Item 1. Legal Proceedings. 43 Item 1A Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Default Upon Senior Securities 44 Item 4. Submission of Matters to a Vote of Security Holders 44 Item 5. Other Information 44 Item 6. Exhibits 44 Signature Page 45 2 ITEM 1. CONSOLIDATED INTERIM FINANCIAL STATEMENTS SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL CONDITION BALANCE SHEET September 30, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Securities owned at fair value Due from clearing brokers Commissions receivable Investment in AR Growth Investment in Nexo Emprendimientos, S.A. (see Note 16) Other assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Accounts payable and accrued expenses $ $ Payable to customers Notes payable Total liabilities $ $ Commitments and contingencies (Note 15) Stockholders' equity Series C, 8% convertible preferred stock, no par value, 2.5 million shares authorized, 520,000 issued and outstanding atSeptember 30, 2012 and December 31, 2011 $ $ Common stock, no par value, 100 million shares authorized; 19,177,826 and 19,177,826 shares issued and outstanding atSeptember 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Southern Trust Securities Holding Corp. and Subsidiaries stockholders' equity Noncontrolling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated interim financial statements. 3 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED INTERIM STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) INCOME STATEMENT Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended September 30, September 30, September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues Trading income $ Commissions Investment banking fees - - - Managed account fees Interest and dividend income Other income - $ Expenses Commissions and clearing fees $ Employee compensation and benefits Occupancy Communications and market data Professional fees Travel and entertainment Depreciation and amortization Interest expense Other operational expenses $ Loss from operations $ ) $ ) $ ) $ ) Gain on exercise of put option $
